--------------------------------------------------------------------------------

Exhibit 10.23




Orthofix International N.V.
Director Fee Policy




The Board of Directors (“Board”) of Orthofix International N.V. (the “Company”)
has adopted this policy to assist the compensation committee of the Board (the
“Committee”) in establishing fees (and payment thereof) associated with director
compensation.  Any new director fee policies enacted from time to time are
deemed to be incorporated herein upon their effective date.  The Committee
and/or the Board shall review and reassess this policy from time to time to
determine whether the policy should be updated.


Directors are traditionally elected each year at the Annual General Meeting of
Shareholders of the Company, usually held in May or June.  Other director
appointments occur from time to time as determined by the Board.  Upon election
or appointment to the Board, each director is entitled to an annual fee of
$60,000 for his or her services, pro-rated for any partial year of
service.  Chairmen of Committees are entitled to additional compensation ranging
from $5,000 to $10,000 for serving in those capacities.  The Chairman of the
Board receives an annual fee of $220,000.  The Company does not pay any other
meeting fees.  These fees may be modified or adjusted from time to time as
determined by the Board on recommendation of the Committee.


Further, upon election, re-election or appointment to the Board, each director
shall have the option to be paid his or her director fee in either U.S. dollars
or his or her local currency.  The local currency shall be the currency of the
country of such director’s residence at the time of his or her election,
re-election or appointment.  If the director opts to be paid his or her fee in
his or her local currency (other than the U.S. dollar), any exchange rate used
in calculating such fee shall be established upon such director’s election to
the Board at the Annual General Meeting of Shareholders of the Company or, if
occurring at another time, upon his or her election or appointment to the
Board.  If no such currency election is made by the director, the Company shall
pay director fees in U.S. dollars.  By notice to the Secretary of the
Corporation, upon a director’s re-election to the Board, a director may revoke
his or her request to have director fees paid based on local currency.
 
 

--------------------------------------------------------------------------------